Citation Nr: 1609637	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  12-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected left wrist osteoarthritis.

2.  Entitlement to service connection for hypertension, to include as secondary to medications to treat the service-connected left knee osteoarthritis and right knee degenerative joint disease.

3.  Entitlement to service connection for gastroesophageal reflux disease, to include as secondary to medications to treat the service-connected left knee osteoarthritis and right knee degenerative joint disease.

4.  Entitlement to additional compensation benefits for dependents.  

5.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

(The issue of entitlement to payment or reimbursement by VA for expenses incurred related to the Veteran's participation in an education program at Victor Valley College and California State University-San Bernardino based on his retroactive induction into the Chapter 31 vocational rehabilitation training program will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 administrative decision and from March 2009 and October 2012 rating decisions of the Regional Office (RO) in Los Angeles, California.  

In October 2015, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issues of service connection for a neck disorder and hypertension, as well as entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has GERD that is as likely as not secondary to medications taken to treat his service-connected left knee osteoarthritis and right knee degenerative joint disease.

2.  In a November 2005 rating decision, the RO increased the disability rating for the Veteran's left knee osteoarthritis to 20 percent, providing the Veteran a combined 30 percent disability rating effective August 19, 2003.

3.  In January 2006, the Veteran submitted a VA Form 21-686c, "Declaration of Status of Dependents" claiming his wife, children in school, and a "helpless child."

4.  In March 2006, the RO sent the Veteran a letter requesting a copy of the public records ending his and his spouse's previous marriages; completion of VA Forms 21-674 for his two children attending school; and evidence supporting his claim that one of his children was a "helpless child." 

5.  In June 2006, the Veteran submitted a copy of his current marriage certificate as well as a second VA Form 21-686c, but did not submit the other requested documentation.  

6.  The February 2007 administrative decision informed the Veteran that his claim to add dependents was denied as he did not provide the evidence requested; he was informed that if such evidence was received prior to March 24, 2007, his claim could continue to be processed.  

7.  No additional evidence was received prior to March 24, 2007.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD as secondary to medications to treat the service-connected left knee osteoarthritis and right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for entitlement to additional compensation benefits have not been met.  38 U.S.C.A. §§ 101(4), 1115, 5110, 5111, 7105 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.57, 3.109, 3.158, 3.204, 3.401(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA).  Regarding the issue of service connection for GERD, as such is being granted in full, no discussion of VA's duties is necessary.

As for the issue of additional compensation for dependents, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  No amount of additional evidentiary development would change the result of this case.  Accordingly, VA's duties to notify and assist are not applicable with regards to this issue and need not be addressed.


II.  Analysis

	A.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. 

Any disability that is proximately due to or the result of a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  Additionally, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 

The Veteran's VA treatment records have reflected a diagnosis of GERD since January 2006.  A private treatment record dated in February 2011 also shows a diagnosis of GERD.  

The Veteran was afforded a VA examination in December 2011.  In the diagnosis section, the examiner indicated that the Veteran had GERD.  However, in their medical opinion, the examiner opined that the Veteran did not currently have a reflux disorder or GERD.  The examiner opined that the Veteran's reported symptoms he experienced when taking various medications (i.e. Vicodin), were consistent with a reflux disorder such as GERD.  The examiner opined that nausea and vomiting were well documented common reactions to Vicodin and other similar pain relievers.  The examiner opined that it was reasonable for the Veteran to experience those symptoms while taking those medications and to resolve once the medications had been discontinued.  The examiner also opined that NSAIDs were another common pain reliever, which was well documented to cause damage to the esophageal mucosa.  The examiner concluded that due to the Veteran's symptoms disappearing after a significant amount of time of not using any medications, it was reasonable to believe that the Veteran was experiencing esophageal reactions (diagnosed as GERD) as well as allergic reactions to his medications that resulted in GERD like symptoms.  

The Veteran's VA treatment records show him being prescribed medication to treat his acid reflux in May 2013.  His VA problem list showing his diagnoses as recent as June 2014 reflect GERD.  

Based on a review of the evidence, the Board concludes that service connection for GERD is warranted.  When affording the Veteran the benefit-of-the-doubt, the evidence during this appeal reflects a current diagnosis of GERD.  In finding that the evidence shows a current diagnosis of GERD, the Board acknowledges the December 2011 examiner's opinion that the Veteran currently did not have GERD.  However, a private treatment record also dated in 2011 shows a diagnosis of GERD, while VA records show treatment for acid reflux in 2013 as well as a continued diagnosis of GERD in his problem list in 2014.  Here, the evidence is in relative equipoise as to whether the Veteran does in fact have GERD.  In cases such as this where the evidence is in equipoise, when affording the Veteran the benefit-of-the-doubt, the Board concludes that the Veteran does in fact have a current diagnosis of GERD.  

The evidence also supports a finding that his GERD is secondary to medications taken to treat his service-connected bilateral knee disabilities.  As discussed above, the VA examiner opined that the Veteran was experiencing esophageal reactions (diagnosed as GERD) related to the medications taken by him to treat his service-connected bilateral knee disabilities.  As such, since the Board has concluded that the evidence supports a finding of a current diagnosis of GERD, and as the only medical opinion of record relates the Veteran's symptoms to his treatment for his service-connected bilateral knee disabilities, the Board finds that service connection is warranted. 

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for GERD is, therefore, granted.

	B.  Additional Compensation for Dependents

Any veteran who is entitled to compensation for service-connected disabilities is entitled to additional compensation for dependents, including a spouse and children, provided that the disability is rated not less than 30 percent disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).

Awards of additional compensation for dependents shall be effective the latest of the following dates: (1) date of claim; (2) date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating; or (4) date of commencement of veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  The provisions of this regulation are applicable to original applications and applications for increase based on dependents.  38 C.F.R. § 3.109(a)(2).

When evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158.

Time limits for filing may be extended in some cases on a showing of "good cause."  When an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  38 C.F.R. § 3.109(b).  There is no legal entitlement to an extension of time; rather, 38 C.F.R. § 3.109(b) leaves the decision to the sole discretion of VA.  Corry v. Derwinski, 3 Vet. App. 231, 235 (1992).

The term "child" for purposes of title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1).

In a November 2005 rating decision, the RO granted an increased rating of 20 percent for the Veteran's left knee osteoarthritis, giving him a combined 30 percent disability rating since August 2003.  

In January 2006, the Veteran submitted his VA Form 21-686c claiming his wife, children in school, as well as a "helpless child."  In response, the RO sent the Veteran a letter in March 2006 requesting that he submit public records showing the ending of his and his current spouse's previous marriages such as divorce decrees or death certificates; that he complete and submit VA Forms 21-674 confirming school attendance for his two children that were reportedly in school; as well as evidence showing that one of his children was disabled so that the RO could determine whether that child met the criteria of a "helpless child."  The letter notified him that he had within one year of the date of that letter to submit that evidence.  He was informed that if such evidence was not received within one year, he would not be paid the benefit he was claiming for any period before the date it was received.  

In June 2006, the Veteran submitted a copy of his marriage certificate to his current spouse in addition to a second VA Form 21-686c.  There is no indication that the Veteran submitted the evidence requested by the RO in March 2006 within one year of that letter.  

In the February 2007 administrative decision on appeal, the RO denied the Veteran's claim as he did not submit the evidence requested in the March 2006  letter.  He was notified that if such evidence was received prior to March 24, 2007, then his claim could continue to be processed.  He was also informed that information received after March 24, 2007, must be considered a new claim.  No additional evidence was received prior to March 24, 2007.

Subsequently, as the result of a new claim, the Veteran's wife was added as his dependent effective January 1, 2010.  

Based on a review of the evidence, the Board concludes that as regards the Veteran's claim filed in January 2006, additional compensation benefits for dependents must be denied.  In this case, the RO specifically requested documentation to support the Veteran's claim for his wife and children as dependents.  However, the Veteran did not submit the requested documentation within the specified time period.  Although he submitted a copy of his marriage certificate in June 2006, he did not submit evidence showing that his and his wife's former marriages had ended.  He also did not complete and submit the VA Forms 21-674 confirming school attendance for his children or any evidence showing that his disabled child met the criteria of a "helpless child."  As discussed above, if the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 C.F.R. § 3.109(a)(1).  There is no indication, nor does the Veteran contend, that he requested an extension of the time to submit the requested evidence to support his claim.  Consequently, the Veteran's claim must be denied as a matter of law.

While the Board sympathizes with the Veteran's claim and recognizes his marriage as well as the fact that he has children, including those who were in school at the time his disability rating was increased to 30 percent, the law and regulations concerning additional compensation for dependents are very specific.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426   (1994). 


ORDER

Entitlement to service connection for GERD is granted.

Entitlement to additional compensation for dependents is denied.  
REMAND

Regrettably, a remand of the remaining issues is necessary for further development.  The Veteran testified at his hearing that he had a current diagnosis of hypertension as well as arthritis of his cervical spine.  He also testified that he had been receiving VA treatment for the last 15-20 years.  The claims file contains VA records beginning in 2002 and ending in July 2014.  Therefore, a remand is necessary to obtain the Veteran's complete treatment records.  If records obtained contain current diagnoses of hypertension and a neck disorder, then a VA examination should be provided to the Veteran to determine whether such are related to his military service, to include being secondary to service-connected disabilities.  

As for the issue of entitlement to a TDIU, a rating decision in February 2015 denied the Veteran's claim and a notice of disagreement was received in February 2016.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, as in this case, the appropriate Board action is to remand the issue to the RO for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for claims of entitlement to hypertension and a neck disorder on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the VA Loma Linda Health Care System from 1985 to 2002 and since 2014.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  If the evidence received shows symptoms associated with hypertension and a neck disorder or a current diagnosis of hypertension and a neck disorder, then afford the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed hypertension and neck disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  

A) For the Veteran's hypertension, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed hypertension is related to his military service or is caused or aggravated (permanently worsened beyond normal progression) by medications taken to treat the service-connected left knee osteoarthritis and right knee degenerative joint disease [If the hypertension is found to have been aggravated by medications taken to treat the service-connected left knee osteoarthritis and right knee degenerative joint disease, the examiner should quantify the approximate degree of aggravation.]  

B) For the Veteran's neck, the examiner is requested to review the record and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed neck disorder is related to his military service or is caused or aggravated (permanently worsened beyond normal progression) by the service-connected left wrist osteoarthritis [If any neck disorder is found to have been aggravated by the service-connected left wrist osteoarthritis, the examiner should quantify the approximate degree of aggravation.]  

The examiner should discuss the Veteran's testimony of in-service injuries due to heavy lifting. 

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Provide the Veteran with a statement of the case as to the issue of entitlement to a TDIU.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


